Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/30/2020, 12/18/2020, 01/13/2021, and 03/02/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 and 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “general” and “generally” in claims 7, 10-11, 15-16, and 18-19 are a relative term which renders the claim indefinite. The terms “general” and “generally” are not defined by the claim, the specification does not provide a standard for ascertaining 
	Claim 11 recites “a change in shape over at least a portion of a circumferential extent” in line 9 which is unclear because the flanges and v-clamp are fixed and has the same shape. It appears that claim attempts to claim the change in the circumferential cross-section of the flanges and v-clamp. Therefore, claim 11 will be interpreted as the flanges or the v-clamp has at least a portion with a change in the circumferential cross-section.
All dependent claims of these claims are rejected under 112th second paragraph by virtue of their dependency. Thus, claims 12-14, and 17 are rejected under 112th second paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuji Heavy Ind Ltd (JP 2016186314 A, hereinafter “Fuji”).
In regard to claims 1 and 11-12, Fuji discloses a joint assembly (Figs. 8 and 9, and is noted that the embodiment relied upon is shown in Figs. 8-9 and other figures will be used for example purposes) and a v-clamp (Fig. 8, 61 and 62), comprising:
a first tubular body end flange (Fig. 9, 73);
a second tubular body end flange (Fig. 9, 74); and  
a v-clamp placeable over the first and second tubular body end flanges (Fig. 9, v-clamp at 61 over flanges 73 and 74) a band (Fig. 8, at least one of 61 and 62 defines a band) extending circumferentially from a first end to a second end (Fig. 8, 61 and 62 extend from a first end and a second end), said band having a first side wall and a second side wall (Fig. 9, side walls 70a and 70b), said first side wall and second side wall establishing a v-angle therebetween in sectional profile (Fig. 9, 70a and 70b defines a v-angle similar to the applicant’s invention); 
wherein said v-angle has a first value at a first circumferential position of said band and has a second value at a second circumferential position of said band (In [0033-0034] of the English translation discloses the v-angle of the band can continuously increase or stepwise from the intermediate portion to the end portion. 
wherein the v-clamp has a change in shape over at least a portion of a circumferential extent thereof, the change in shape establishing a generally even application of axial load to the first and second tubular body end flanges from the v-clamp over the at least portion of the circumferential extent (In [0033-0034] of the English translation discloses the v-angle of the band can continuously increase or stepwise from the intermediate portion to the end portion. Therefore, the v-clamp has at least a change in shape over at least a portion of the circumferential extent of the band to apply a generally even axial load on the flanges 73 and 74). 
In regard to claims 2 and 13, Fuji discloses the joint assembly and v-clamp as set forth in claims 1 and 12, wherein said v-angle has a third value at a third circumferential position of said band, said third circumferential position being between said first circumferential position and said second circumferential position, and said third value being greater than said second value and less than said first value (In [0033-0034] of the English translation discloses the v-angle of the band can continuously increase or stepwise from the intermediate portion to the end portion. Therefore, a third 
In regard to claim 3, Fuji discloses the v-clamp as set forth in claim 2, wherein said v-angle has a fourth value at a fourth circumferential position of said band, said fourth circumferential position being between said first circumferential position and said third circumferential position, and said fourth value being greater than said third value and less than said first value (In [0033-0034] of the English translation discloses the v-angle of the band can continuously increase or stepwise from the intermediate portion to the end portion. Therefore, a fourth circumferential position can be defined circumferentially between the first and third positions and would have a value greater than the third value and less than the first value).  
In regard to claim 4, Fuji discloses the v-clamp as set forth in claim 1, wherein said first circumferential position resides adjacent the closure mechanism and said second circumferential position resides at a location that is opposite the closure mechanism (In [0033-0034] of the English translation discloses the v-angle of the band can continuously increase or stepwise from the intermediate portion to the end portion. As previously indicated, the first circumferential position is near 67 and 68, therefore is adjacent the closure mechanism at 67 and 68. The second position is located away from 67 and 68, and therefore can be considered as opposite the closure mechanism.), a value of said v-angle steadily increases along a circumferential extent of said band from said second circumferential position to said first circumferential position (In [0033-
In regard to claim 5, Fuji discloses the v-clamp as set forth in claim 4, wherein a third circumferential position of said band resides adjacent the closure mechanism opposite said first circumferential 21161-3098-2position (In [0033-0034] of the English translation discloses the v-angle of the band can continuously increase or stepwise from the intermediate portion to the end portion. Therefore, a third circumferential position can be defined circumferentially between the first and second positions and can be considered as adjacent to the closure mechanism at 67 and 68 and opposite the first position. See note below.), a value of said v-angle steadily increases along a circumferential extent of said band from said second circumferential position to said third circumferential position (In [0033-0034] of the English translation discloses the v-angle of the band can continuously increase from the intermediate portion to the end portion).  
It is noted that the term “adjacent” is interpreted as “near” and the third circumferential position of the applicant’s invention is defined in specification as the sections at 3C-3C of Fig. 3 and 7C-7C of Fig. 6 which are about 90 degrees away from the closure mechanism. Therefore, the indicated third circumferential position of Fuji can be interpreted as opposite the first circumferential position and adjacent to the closure mechanism.
In regard to claim 6, Fuji discloses the v-clamp as set forth in claim 1, wherein a value of said v-angle steadily increases along a circumferential extent of said band from said second circumferential position to said first circumferential position (In [0033-0034] 
In regard to claim 7, Fuji discloses the v-clamp as set forth in claim 1, wherein said band has a base wall (Fig. 9, 70c), said first side wall depending from said base wall and said second side wall depending from said base wall (Fig. 9, 70a and 70b depend on 70c such that 70a and 70b extend from 70c), said base wall having a generally planar configuration (Fig. 9, 70c is generally planar similar to the applicant’s invention) that widens in size from said first circumferential position to said second circumferential position (Fig. 9, 70c widens in size towards the first circumferential position similar to Figs 2a-2b which shows the v-angle increasing from the intermediate portion to the end portion and a base wall 30c increases from the first position shown in Fig. 2b to the second position shown in Fig. 2a). 
In regard to claims 8 and 14, Fuji discloses the joint assembly and v-clamp as set forth in claims 1 and 12, wherein a value of said v-angle continuously varies along a circumferential extent of said band from said first end to said second end (In [0033-0034] of the English translation discloses the v-angle of the band can continuously increase from the intermediate portion to the end portion and therefore varies along the circumferential extend of the band).  
In regard to claim 9, Fuji discloses the v-clamp as set forth in claim 1, further comprising a first foot spanning from said first side wall and a second foot spanning from said second side wall (Fig. 9, axial ends of 70a and 70b have foot portions similar to the foot portions 260 and 262 of the applicant’s invention).  
In regard to claims 10 and 15, Fuji discloses the joint assembly and v-clamp as set forth in claims 9 and 11, wherein said first foot steadily increases in length in a general axially-outward direction relative to said first side wall over at least a portion of a circumferential extent of said v-clamp, and said second foot steadily increases in length in a general axially-outward direction relative to said second side wall over at least the portion of the circumferential extent of said v-clamp (Fig. 9, axial ends of 70a and 70b have foot portions that increases in length in the axially-outward direction similar to the foot portions 260 and 262 of the applicant’s invention).  
In regard to claim 16, Fuji discloses the joint assembly as set forth in claim 11, wherein said first tubular body end flange has a first exterior surface (Fig. 9, exterior surface of 73) and said second tubular body end flange has a second exterior surface (Fig. 9, exterior surface of 74), said first exterior surface has a generally planar portion (Fig. 9, radially outermost part of the exterior surface of 73 is planar) and said second exterior surface has a generally planar portion (Fig. 9, radially outermost part of the exterior surface of 74 is planar), said change in shape being constituted by said first exterior surface having a first orientation with a first center axis of said first tubular body end flange that varies relative to the first center axis over at least the portion of the circumferential extent of said first tubular body end flange (Fig. 9 and in [0006] and [0016] of the English translation discloses the flanges 73 and 74 varies along the circumferential extent) and by said second exterior surface having a second orientation with a second center axis of said second tubular body end flange that varies relative to the second axis over at least the portion of the circumferential extent of said second 
In regard to claim 17, Fuji discloses the joint assembly as set forth in claim 16, wherein said change in shape is further constituted by a value of said v-angle that continuously varies over at least the portion of the circumferential extent of said v-clamp (In [0033-0034] of the English translation discloses the v-angle of the band can continuously increase from the intermediate portion to the end portion and therefore varies along the circumferential extend of the band).  
In regard to claim 18, Fuji discloses the joint assembly as set forth in claim 12, wherein said first tubular body end flange has a generally partially spherical shape and said second tubular body end flange has a generally partially spherical shape (See image below, flanges 73 and 74 have at least generally partially spherical shape portions as indicated below at the corners of 73 and 74).  

    PNG
    media_image1.png
    455
    647
    media_image1.png
    Greyscale

In regard to claim 19, Fuji discloses an end flange assembly, comprising: 
a first tubular body end flange having a generally partially spherical shape; and 
.

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meinig (US 7,661,730).
Meinig discloses an end flange assembly (Fig. 5), comprising: 
a first tubular body end flange having a generally partially spherical shape; and 
a second tubular body end flange having a generally partially spherical shape (Fig. 5, first and second tubes 4 have a generally partially spherical shape at 6).

Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
Gallagher et al. (US 3,091,487), Hartig et al. (US 7,425,023), Maiville et al. (US 5,000,487), Roche (US 3,429,014), and Johnson Jr. (US 2006/0043734 A1) discloses a v-clamp attached to flanges.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679